DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/10/2022 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/19/2022.

Claim Objections
Claim 10 objected to because of the following informalities:
In “...of a beamforming ultrasound imaging system; the method comprising:”, the semicolon should be changed to a comma like this: “... of a beamforming ultrasound imaging system, the method comprising:”
“relative to image plane” should have “the” added in, “relative to the image plane”
Claim 12 objected to because of the following informalities:
“based on a time of flight of the maximum detected ultrasound” should be changed to “based on a time of flight of the maximum detected ultrasound signal”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vignon (US20160324501) in view of Takeda (US20160199025). Vignon is cited in the IDS.
Regarding claim 1, Vignon teaches a system (tool navigation system) for determining a position of an interventional device (30) relative to an image plane (11) defined by an ultrasound imaging probe (20) of a beamforming ultrasound imaging system (60) (Abstract, [0007], [0018-0023], [0026], [0032-0033]), the system comprising:
an image reconstruction processor (60) configured to provide a reconstructed ultrasound image (10) corresponding to the image plane (11) defined by the ultrasound imaging probe (20) (Figs. 1-4, [0007], [0020]); and
a position determination processor (70 & 80) configured to:
detect a maximum intensity ultrasound signal from among ultrasound signals transmitted between the ultrasound imaging probe (20) and an ultrasound transducer (31) attached to the interventional device (30) ([0032], wherein an X-azimuth position is obtained by searching for a maximum received amplitude across received beams at ultrasound transducers 31),
	compute a position of the ultrasound transducer (31) relative to the image plane (11) based on a time of flight of the maximum detected intensity ultrasound signal ([0032], wherein a 3D position is determined based on obtaining a Z-depth coordinate obtained by measuring a time of flight of ultrasound signals and an X-azimuth position is obtained by searching for a maximum received amplitude across received beams),
	indicate the computed position in the reconstructed ultrasound image (Figs. 2A-2B, [0033]), and
	suppress the indication of the computed position (Figs. 6-8, [0036], wherein the mark is no longer/not displayed) if at least one of the following conditions are met:
	a rate of change of the computed position exceeds a first predetermined rate; or
	a signal-to-noise ratio of the ultrasound signal is less than a first predetermined value ([0036], wherein if the signal level (SNR) drops below a set minimum acceptable signal level (minSNR or minSize), the marker is not displayed on the screen).
However, Vignon fails to teach the position determination processor configured to: suppress the indication of the computed position if at least one of the following conditions are met: a rate of change of the computed position exceeds a first predetermined rate; or an interference signal in the ultrasound signal exceeds a first predetermined value.
In an analogous ultrasound diagnosis apparatus for determining a position of an interventional device field of endeavor, Takeda teaches such a feature. Takeda teaches an ultrasound diagnosis apparatus (U) including an apparatus body (1), an ultrasound probe (2), an attachment (4) mounted to the ultrasound probe (2), and a puncture needle (3) (Fig. 1, [0047]). Takeda teaches the attachment (4) retains the puncture needle (3) ([0048]). Takeda therefore teaches an ultrasound transducer attached to an interventional device comprising a puncture needle. Takeda further teaches the apparatus body (1) includes an output display (19) (Fig. 1, [0051]). Takeda teaches an image processor (16) configured to detect and display a puncture-needle (3) ([0058]). Takeda teaches the image processor (16) includes a puncture-needle identifier (163) and an emphasis processor (164) ([0058]). Takeda teaches the emphasis processor (164) carries out processes for emphasizing the position of an identified puncture-needle (3) in a displayed image and determines the level of certainty of the identification ([0063]). Takeda teaches emphasis display of the puncture needle (3) is carried out by overlapping the emphasis display of the range where the puncture-needle (3) plausibly exists on a selected candidate line with an image used for diagnosis ([0089]). Takeda teaches when there exists a noise, the position of the noise may be mistakenly recognized as a tip position of the puncture-needle (3) and the emphasis display of the puncture-needle (3) may be an incorrect emphasis display different from a correct range (Fig. 6, [0088-0091], wherein the existence of noise comprises an interference signal above “zero” interference). Takeda then teaches as a result (thus), the emphasis display (emphasis suppression) is carried out by changing the level of emphasis in the plausible range of the puncture-needle (3) ([0091]). Takeda therefore teaches suppression of a display of an interventional device comprising a puncture-needle based on or due to the existence of noise comprising an interference signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon to suppress the emphasis/display of an interventional device based on the existence of noise as taught by Takeda ([0088-0091]). Since Vignon teaches a minimum acceptable level of SNR in order to display a position of an interventional device and Takeda teaches noise may affect the displayed position, one skilled in the art would be motivated to modify Vignon with the teachings of Takeda to further include a maximum acceptable level of noise for displaying a position of an interventional device. By modifying to include a maximum acceptable level of noise, the position of noise being mistakenly recognized as the tip of an interventional device or interfering with the identification of a position of an interventional device may be avoided as recognized by Takeda ([0091]).
Regarding claim 2, Vignon in view of Takeda teaches the invention as claimed above in claim 1.
Vignon further teaches wherein the position determination processor is further configured to continue suppressing the indication of the computed position until at least one of the following corresponding conditions have been satisfied for a predetermined period: a rate of change of the computed position is less than a second predetermined rate; or a signal-to-noise ratio of the ultrasound signals exceeds a second predetermined value (Figs. 6-8, [0036], wherein figures 6-8 are flowcharts which show returning to measuring and calculating marker size and displaying (or not displaying, markersize = 0) a marker comprises continual suppression; and wherein the second predetermined value is the same as the first predetermined value (value ‘minSize’ does not change for each loop through the flowchart; if SNR is not less than minSize, SNR exceeds minSize and is displayed)).
However, Vignon fails to teach wherein the position determination processor is further configured to continue suppressing the indication of the computed position until at least one of the following corresponding conditions have been satisfied for a predetermined period: a rate of change of the computed position is less than a second predetermined rate; or an interference signal in the ultrasound signals is less than a second predetermined value.
In an analogous ultrasound diagnosis apparatus for determining a position of an interventional device field of endeavor, Takeda teaches such a feature. Takeda teaches an ultrasound diagnosis apparatus (U) including an apparatus body (1), an ultrasound probe (2), an attachment (4) mounted to the ultrasound probe (2), and a puncture needle (3) (Fig. 1, [0047]). Takeda teaches the attachment (4) retains the puncture needle (3) ([0048]). Takeda therefore teaches an ultrasound transducer attached to an interventional device comprising a puncture needle. Takeda further teaches the apparatus body (1) includes an output display (19) (Fig. 1, [0051]). Takeda teaches an image processor (16) configured to detect and display a puncture-needle (3) ([0058]). Takeda teaches the image processor (16) includes a puncture-needle identifier (163) and an emphasis processor (164) ([0058]). Takeda teaches the emphasis processor (164) carries out processes for emphasizing the position of an identified puncture-needle (3) in a displayed image and determines the level of certainty of the identification ([0063]). Takeda teaches emphasis display of the puncture needle (3) is carried out by overlapping the emphasis display of the range where the puncture-needle (3) plausibly exists on a selected candidate line with an image used for diagnosis ([0089]). Takeda teaches when there exists a noise, the position of the noise may be mistakenly recognized as a tip position of the puncture-needle (3) and the emphasis display of the puncture-needle (3) may be an incorrect emphasis display different from a correct range (Fig. 6, [0088-0091], wherein the existence of noise comprises an interference signal above “zero” interference). Takeda then teaches as a result (thus), the emphasis display (emphasis suppression) is carried out by changing the level of emphasis in the plausible range of the puncture-needle (3) ([0091]). Takeda therefore teaches suppression of a display of an interventional device comprising a puncture-needle based on or due to the existence of noise comprising an interference signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon to further continue to suppress the emphasis/display of an interventional device based on the existence of noise as taught by Takeda ([0088-0091]). Since Vignon teaches continually suppressing display of a marker because of low SNR (Figs 6-8) and Vignon in view of Takeda teaches noise may affect the displayed position and a maximum level of acceptable noise as mentioned regarding claim 1, one skilled in the art would be motivated to further modify Vignon with the teachings of Takeda to also continually suppress the marker until noise drops below the maximum acceptable level of noise. By allowing for the marker to be displayed during acceptable levels of noise, the position of the interventional device may predictably be accurately displayed.
Regarding claim 3, Vignon in view of Takeda teaches the invention as claimed above in claim 2.
Vignon further teaches wherein the first predetermined rate is equal to the second predetermined rate; or wherein the first predetermined value is equal to the second predetermined value (Figs. 6-8, [0036], wherein the first predetermined value and second predetermined value is ‘minSize’).
Regarding claim 9, Vignon in view of Takeda teaches the invention as claimed above in claim 1.
Vignon teaches the invention further comprising the interventional device (30) with the ultrasound transducer (31) attached thereto (Fig. 4, [0021-0023]).
Regarding claim 10, Vignon teaches a method of determining a position of an interventional device (30) relative to an image plane (11) defined by an ultrasound imaging probe (20) of a beamforming ultrasound imaging system (60) (Abstract, Figs. 6-8, [0007], [0022-0024], [0032]); the method comprising:
generating a reconstructed ultrasound image (10) corresponding to the image plane (11) defined by the ultrasound imaging probe (20) (Figs. 1-4, [0007], [0019-0020]);
detecting a maximum intensity ultrasound signal from among ultrasound signal transmitted between the ultrasound imaging probe (20) and an ultrasound transducer (31) attached to the interventional device (30) ([0032], wherein an X-azimuth position is obtained by searching for a maximum received amplitude  across received beams at ultrasound transducers 31);
computing a position of the ultrasound transducer (31) relative to image plane (11) based on a time of flight of the maximum detected intensity ultrasound signal ([0032], wherein a 3D position is determined based on obtaining a Z-depth coordinate obtained by measuring a time of flight of ultrasound signals and an X-azimuth position is obtained by searching for a maximum received amplitude across received beams),
indicating the computed position in the reconstructed ultrasound image (10) (Figs. 2A-2B, [0033]); and
suppressing the indication of the computed position (Figs. 6-8, [0036], wherein the mark is no longer/not displayed) if at least one of the following conditions are met:
a rate of change of the computed position exceeds a first predetermined rate; or
a signal-to-noise ratio of the ultrasound signals is less than a first predetermined value ([0036], wherein if the signal level (SNR) drops below a set minimum acceptable signal level (minSNR or minSize), the marker is not displayed on the screen).
However, Vignon fails to teach suppressing the indication of the computed position if at least one of the following conditions are met: a rate of change of the computed position exceeds a first predetermined rate; or an interference signal in the ultrasound signal exceeds a first predetermined value.
In an analogous ultrasound diagnosis apparatus for determining a position of an interventional device field of endeavor, Takeda teaches such a feature. Takeda teaches an ultrasound diagnosis apparatus (U) including an apparatus body (1), an ultrasound probe (2), an attachment (4) mounted to the ultrasound probe (2), and a puncture needle (3) (Fig. 1, [0047]). Takeda teaches the attachment (4) retains the puncture needle (3) ([0048]). Takeda therefore teaches an ultrasound transducer attached to an interventional device comprising a puncture needle. Takeda further teaches the apparatus body (1) includes an output display (19) (Fig. 1, [0051]). Takeda teaches an image processor (16) configured to detect and display a puncture-needle (3) ([0058]). Takeda teaches the image processor (16) includes a puncture-needle identifier (163) and an emphasis processor (164) ([0058]). Takeda teaches the emphasis processor (164) carries out processes for emphasizing the position of an identified puncture-needle (3) in a displayed image and determines the level of certainty of the identification ([0063]). Takeda teaches emphasis display of the puncture needle (3) is carried out by overlapping the emphasis display of the range where the puncture-needle (3) plausibly exists on a selected candidate line with an image used for diagnosis ([0089]). Takeda teaches when there exists a noise, the position of the noise may be mistakenly recognized as a tip position of the puncture-needle (3) and the emphasis display of the puncture-needle (3) may be an incorrect emphasis display different from a correct range (Fig. 6, [0088-0091], wherein the existence of noise comprises an interference signal above “zero” interference). Takeda then teaches as a result (thus), the emphasis display (emphasis suppression) is carried out by changing the level of emphasis in the plausible range of the puncture-needle (3) ([0091]). Takeda therefore teaches suppression of a display of an interventional device comprising a puncture-needle based on or due to the existence of noise comprising an interference signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon to suppress the emphasis/display of an interventional device based on the existence of noise as taught by Takeda ([0088-0091]). Since Vignon teaches a minimum acceptable level of SNR in order to display a position of an interventional device and Takeda teaches noise may affect the displayed position, one skilled in the art would be motivated to modify Vignon with the teachings of Takeda to further include a maximum acceptable level of noise for displaying a position of an interventional device. By modifying to include a maximum acceptable level of noise, the position of noise being mistakenly recognized as the tip of an interventional device or interfering with the identification of a position of an interventional device may be avoided as recognized by Takeda ([0091]).
Regarding claim 12, Vignon teaches a non-transitory computer readable medium having stored thereon instructions for determining a position of an interventional device (30) relative to an image plane (11) defined by an ultrasound imaging probe (20) of a beamforming ultrasound imaging system (60) (Abstract, [0020], [0022-0024], [0026], [0032-0033], wherein it’s disclosed the ultrasound scanner 60, tool tracker 70, and image navigator 80 all contain hardware, software, firmware, and/or circuitry for executing the corresponding techniques/steps, thus teaching a non-transitory computer readable medium), the instructions, when executed on a processor, cause the processor to:
generate a reconstructed ultrasound image (10) corresponding to the image plane (11) defined by the ultrasound imaging probe (20 (Figs. 1-4, [0007], [0019-0020]);
detect a maximum intensity ultrasound signal from among ultrasound signals transmitted between the ultrasound imaging probe (20) and an ultrasound transducer (31) attached to the interventional device (30) ([0032], wherein an X-azimuth position is obtained by searching for a maximum received amplitude across received beams at ultrasound transducers 31);
compute a position of the ultrasound transducer (31) relative to the image plane (11) based on a time of flight of the maximum detected intensity ultrasound ([0032], wherein a 3D position is determined based on obtaining a Z-depth coordinate obtained by measuring a time of flight of ultrasound signals and an X-azimuth position is obtained by searching for a maximum received amplitude across received beams);
indicate the computed position in the reconstructed ultrasound image (10) (Figs. 2A-2B, [0033]); and
suppress the indication of the computed position ([0036], wherein the mark is no longer/not displayed) if at least one of the following conditions are met:
a rate of change of the computed position exceeds a first predetermined rate; or
a signal to noise-ratio of the ultrasound signal is less than a first predetermined value ([0036], wherein if the signal level (SNR) drops below a set minimum acceptable signal level (minSNR or minSize), the marker is not displayed on the screen).
However, Vignon fails to teach the instructions, when executed by a processor, cause the processor to: suppress the indication of the computed position if at least one of the following conditions are met: a rate of change of the computed position exceeds a first predetermined rate; or an interference signal in the ultrasound signals exceeds a first predetermined value.
In an analogous ultrasound diagnosis apparatus for determining a position of an interventional device field of endeavor, Takeda teaches such a feature. Takeda teaches an ultrasound diagnosis apparatus (U) including an apparatus body (1), an ultrasound probe (2), an attachment (4) mounted to the ultrasound probe (2), and a puncture needle (3) (Fig. 1, [0047]). Takeda teaches the attachment (4) retains the puncture needle (3) ([0048]). Takeda therefore teaches an ultrasound transducer attached to an interventional device comprising a puncture needle. Takeda further teaches the apparatus body (1) includes an output display (19) (Fig. 1, [0051]). Takeda teaches an image processor (16) configured to detect and display a puncture-needle (3) ([0058]). Takeda teaches the image processor (16) includes a puncture-needle identifier (163) and an emphasis processor (164) ([0058]). Takeda teaches the emphasis processor (164) carries out processes for emphasizing the position of an identified puncture-needle (3) in a displayed image and determines the level of certainty of the identification ([0063]). Takeda teaches emphasis display of the puncture needle (3) is carried out by overlapping the emphasis display of the range where the puncture-needle (3) plausibly exists on a selected candidate line with an image used for diagnosis ([0089]). Takeda teaches when there exists a noise, the position of the noise may be mistakenly recognized as a tip position of the puncture-needle (3) and the emphasis display of the puncture-needle (3) may be an incorrect emphasis display different from a correct range (Fig. 6, [0088-0091]). Takeda then teaches as a result (thus), the emphasis display (emphasis suppression) is carried out by changing the level of emphasis in the plausible range of the puncture-needle (3) ([0091]). Takeda therefore teaches suppression of a display of an interventional device comprising a puncture-needle based on or due to the existence of noise comprising an interference signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon to suppress the emphasis/display of an interventional device based on the existence of noise as taught by Takeda ([0088-0091]). Since Vignon teaches a minimum acceptable level of SNR in order to display a position of an interventional device and Takeda teaches noise may affect the displayed position, one skilled in the art would be motivated to modify Vignon with the teachings of Takeda to further include a maximum acceptable level of noise for displaying a position of an interventional device. By modifying to include a maximum acceptable level of noise, the position of noise being mistakenly recognized as the tip of an interventional device or interfering with the identification of a position of an interventional device may be avoided as recognized by Takeda ([0091]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon (US20160324501) in view of Takeda (US20160199025) as applied to claim 1 above, and further in view of Agam (US20070272019). Vignon is cited in the IDS.
Regarding claim 4, Vignon in view of Takeda teaches the invention as claimed above in claim 1.
Vignon teaches wherein the image reconstruction processor (60) is further configured to periodically update the reconstructed ultrasound image ([0004], [0006], [0020], wherein the target anatomical plan is continuously imaged to facilitate tracking and visualization of an interventional tool); wherein the ultrasound signals corresponding to each reconstructed ultrasound image being transmitted and detected by the ultrasound imaging probe (20) ([0019-0020], wherein the ultrasound image constructed by the ultrasound scanner 60 is from signals originating from the scanning of the ultrasound probe 20).
However, Vignon fails to teach wherein: the position determination processor is further configured to: suppress the indication of the position based on the interference signal in the ultrasound signals exceeding the first predetermined value.
In an analogous ultrasound diagnosis apparatus for determining a position of an interventional device field of endeavor, Takeda teaches such a feature. Takeda teaches an ultrasound diagnosis apparatus (U) including an apparatus body (1), an ultrasound probe (2), an attachment (4) mounted to the ultrasound probe (2), and a puncture needle (3) (Fig. 1, [0047]). Takeda teaches the attachment (4) retains the puncture needle (3) ([0048]). Takeda therefore teaches an ultrasound transducer attached to an interventional device comprising a puncture needle. Takeda further teaches the apparatus body (1) includes an output display (19) (Fig. 1, [0051]). Takeda teaches an image processor (16) configured to detect and display a puncture-needle (3) ([0058]). Takeda teaches the image processor (16) includes a puncture-needle identifier (163) and an emphasis processor (164) ([0058]). Takeda teaches the emphasis processor (164) carries out processes for emphasizing the position of an identified puncture-needle (3) in a displayed image and determines the level of certainty of the identification ([0063]). Takeda teaches emphasis display of the puncture needle (3) is carried out by overlapping the emphasis display of the range where the puncture-needle (3) plausibly exists on a selected candidate line with an image used for diagnosis ([0089]). Takeda teaches when there exists a noise, the position of the noise may be mistakenly recognized as a tip position of the puncture-needle (3) and the emphasis display of the puncture-needle (3) may be an incorrect emphasis display different from a correct range (Fig. 6, [0088-0091], wherein the existence of noise comprises an interference signal above “zero” interference). Takeda then teaches as a result (thus), the emphasis display (emphasis suppression) is carried out by changing the level of emphasis in the plausible range of the puncture-needle (3) ([0091]). Takeda therefore teaches suppression of a display of an interventional device comprising a puncture-needle based on or due to the existence of noise comprising an interference signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon to suppress the emphasis/display of an interventional device based on the existence of noise as taught by Takeda ([0088-0091]). Since Vignon teaches a minimum acceptable level of SNR in order to display a position of an interventional device and Takeda teaches noise may affect the displayed position, one skilled in the art would be motivated to modify Vignon with the teachings of Takeda to further include a maximum acceptable level of noise for displaying a position of an interventional device. By modifying to include a maximum acceptable level of noise, the position of noise being mistakenly recognized as the tip of an interventional device or interfering with the identification of a position of an interventional device may be avoided as recognized by Takeda ([0091]).
However Vignon, when modified by Takeda, fails to teach wherein: the position determination processor is further configured to: determine the interference signal in the ultrasound signals between consecutive imaging frame periods; and a corresponding imaging frame period.
Agam teaches a system (10) for short-range ultrasonic detecting of a target ([0012], [0028]). Agam teaches the system (10) comprises a micro-controller (18), a sensor assembly (19), and a transmitter (20) and a receiver (22) ([0031]). Agam teaches the micro-controller (18) is programmed to provide a “void of a signal” before excitation of the transmitter (20), wherein before every transmission, the micro-controller (18) verifies environmental ultrasonic noise during this “void” ([0068]). Agam teaches if such noises are detected or exceeds a predetermined threshold, the system (10) is prevented from performing from operating or performing an action ([0068]). Since Agam teaches of verifying noise before every transmission ([0068]) and a continuous detection procedure ([0067], wherein detection is performed after each subsequent excitations of the transmitter 20), Agam thus teaches the “void of signal” comprises an image frame period and determining noise or interference between these periods continually.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon detect noise before every transmission during a void of signal as taught by Agam ([0068]). By detecting noise in this manner, false alarm rates may be lowered and also prevent the noise from interfering with the normal operation of the system as taught by Agam ([0068]). Lowering false alarm rates of Vignon would increase accuracy and reliability of Vignon’s estimation of the position of the interventional tool.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon (US20160324501) in view of Takeda (US20160199025) as applied to claim 1 above, and further in view of Katsuyama (US20160157830) and Agam (US20070272019). Vignon is cited in the IDS.
Regarding claim 5, Vignon in view of Takeda teaches the invention as claimed above in claim 1.
However, Vignon fails to teach wherein the position determination processor is further configured to: suppress the indication of the computed position based on the interference signal in the ultrasound signals exceeding the first predetermined value.
In an analogous ultrasound diagnosis apparatus for determining a position of an interventional device field of endeavor, Takeda teaches such a feature. Takeda teaches an ultrasound diagnosis apparatus (U) including an apparatus body (1), an ultrasound probe (2), an attachment (4) mounted to the ultrasound probe (2), and a puncture needle (3) (Fig. 1, [0047]). Takeda teaches the attachment (4) retains the puncture needle (3) ([0048]). Takeda therefore teaches an ultrasound transducer attached to an interventional device comprising a puncture needle. Takeda further teaches the apparatus body (1) includes an output display (19) (Fig. 1, [0051]). Takeda teaches an image processor (16) configured to detect and display a puncture-needle (3) ([0058]). Takeda teaches the image processor (16) includes a puncture-needle identifier (163) and an emphasis processor (164) ([0058]). Takeda teaches the emphasis processor (164) carries out processes for emphasizing the position of an identified puncture-needle (3) in a displayed image and determines the level of certainty of the identification ([0063]). Takeda teaches emphasis display of the puncture needle (3) is carried out by overlapping the emphasis display of the range where the puncture-needle (3) plausibly exists on a selected candidate line with an image used for diagnosis ([0089]). Takeda teaches when there exists a noise, the position of the noise may be mistakenly recognized as a tip position of the puncture-needle (3) and the emphasis display of the puncture-needle (3) may be an incorrect emphasis display different from a correct range (Fig. 6, [0088-0091], wherein the existence of noise comprises an interference signal above “zero” interference). Takeda then teaches as a result (thus), the emphasis display (emphasis suppression) is carried out by changing the level of emphasis in the plausible range of the puncture-needle (3) ([0091]). Takeda therefore teaches suppression of a display of an interventional device comprising a puncture-needle based on or due to the existence of noise comprising an interference signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon to suppress the emphasis/display of an interventional device based on the existence of noise as taught by Takeda ([0088-0091]). Since Vignon teaches a minimum acceptable level of SNR in order to display a position of an interventional device and Takeda teaches noise may affect the displayed position, one skilled in the art would be motivated to modify Vignon with the teachings of Takeda to further include a maximum acceptable level of noise for displaying a position of an interventional device. By modifying to include a maximum acceptable level of noise, the position of noise being mistakenly recognized as the tip of an interventional device or interfering with the identification of a position of an interventional device may be avoided as recognized by Takeda ([0091]).
However Vignon, when modified by Takeda, fails to teach wherein the reconstructed ultrasound image comprises a plurality of image lines, each image line corresponding to a depth dimension in the reconstructed ultrasound image; and wherein ultrasound signals corresponding to each line of the reconstructed ultrasound image are transmitted and detected by the ultrasound imaging probe during a corresponding imaging line period.
Katsuyama teaches an ultrasonic diagnostic device and ultrasonic image generation method (Title). Katsuyama teaches transmitting and receiving ultrasound waves from a direction deviated from the normal direction of each element of a probe ([0013]). Katsuyama teaches a display control unit (7) configured to display an ultrasonic image on the display unit (8) based on a B-mode image signal ([0046]). Katsuyama further teaches using the probe (1) to transmit and receive ultrasonic waves along a plurality of scanning lines ([0095]). Katsuyama teaches storing image signals C1 to Cn correspond with scanning lines L1 to Ln in an image memory (34) ([0108]). Katsuyama teaches combining these scanning line images to generate a B-mode image signal of a display image ([0111-0112]). Thus, Katsuyama teaches the ultrasound image comprises a plurality of image (scanning) lines transmitted and detected by the probe (1). Figure 8 shows the lines (Li) corresponding with a depth direction of the ultrasound beam/image.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon to sequentially transmit and receive ultrasonic waves along a plurality of scanning lines deviated from a normal direction of a plurality of elements of a probe as taught by Katsuyama (Fig. 8, [0013], [0095]). Modifying Vignon to generate scan or image lines, having the lines be deviated from a normal direction of a corresponding transducer element, and combining them to create an ultrasound image would result in better or clearer visualization of an interventional device such as a needle as taught by Katsuyama ([0007], [0021], [0084] [0088]).
However Vignon, when modified by Takeda and Katsuyama, further fails to teach wherein the position determination processor is further configured to: determine the interference signal in the ultrasound signals between consecutive image line periods.
Agam teaches a system (10) for short-range ultrasonic detecting of a target ([0012], [0028]). Agam teaches the system (10) comprises a micro-controller (18), a sensor assembly (19), and a transmitter (20) and a receiver (22) ([0031]). Agam teaches the micro-controller (18) is programmed to provide a “void of a signal” before excitation of the transmitter (20), wherein before every transmission, the micro-controller (18) verifies environmental ultrasonic noise during this “void” ([0068]). Agam teaches if such noises are detected or exceeds a predetermined threshold, the system (10) is prevented from performing from operating or performing an action ([0068]). Since Agam teaches of verifying noise before every transmission ([0068]) and a continuous detection procedure ([0067], wherein detection is performed after each subsequent excitations of the transmitter 20), Agam thus teaches the “void of signal” comprises an image frame period in addition to determining noise or interference between consecutive scan or image line periods (subsequent excitations of the transmitter).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon detect noise before every transmission during a void of signal as taught by Agam ([0068]). By detecting noise in this manner, false alarm rates may be lowered and also prevent the noise from interfering with the normal operation of the system as taught by Agam ([0068]). Lowering false alarm rates of Vignon would increase accuracy and reliability of Vignon’s estimation of the position of the interventional tool.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vignon (US20160324501) in view of Takeda (US20160199025) as applied to claims 1 and 10 above, and further in view of De Wijs (WO2017102369) and Desjardins (US20160038119). Vignon is cited in the IDS.
Regarding claim 6, Vignon teaches the invention as claimed above in claim 1.
Vignon further teaches wherein indicating the computed position in the reconstructed ultrasound image includes: computing an out-of-plane distance between the ultrasound transducer and the image plane; and indicating the out-of-plane distance in the reconstructed ultrasound image (Figs. 2A-B & 4, [0032-0034], wherein an estimate of the Y coordinate is obtained, a distance between sensors 31 to imaging plane 11 is estimated, and the tracked distance of the tool 30 relative to the acoustic image plane 11 is qualitatively indicated by the image navigator 80). Moreover, Vignon teaches obtaining a Z-depth coordinate which comprises having to measure time of flight and obtaining an X-azimuth coordinate which comprises having to search for a maximum detected/received intensity or amplitude. Vignon therefore teaches calculating a 2D (x-z) position of the ultrasound transducers (31) using an in-plane maximum detected intensity with time of flight ([0032]).
However, Vignon fails to teach computing the out-of-plane distance by comparing the intensity of the maximum detected ultrasound signal, at the time of flight of the maximum detected intensity ultrasound signal, with a model describing an expected variation of in-plane maximum detected intensity with time of flight.
De Wijs teaches a beamforming ultrasound imaging system (15), an interventional device (11), and an ultrasound probe (18) (Fig. 1, Page 6 lines 1-5). De Wijs further teaches determining a position of an interventional device relative to an image plane and attaching an ultrasound detector to the interventional device (Page 3 lines 1-8). De Wijs teaches the position of the interventional device includes an out-of-plane distance corresponding to the distance between the attached ultrasound detector and the image plane (Page 3 lines 12-17) and indicating this in the reconstructed image (Page 3 lines 27-31). De Wijs teaches a position determination unit (PDU) identifies the position of the ultrasound detector (16) based on the time delay (time of flight) of each beam and amplitude of the signals corresponding to each beam detected (Page 7 lines 12-18, Page 12 lines 20-25). De Wijs teaches the amplitude (intensity) can be modeled to vary with the range between the emitter and detector along with the out-of-plane distance (Dop) between the detector (16) and image plane (12) (Page 7 lines 20-25). De Wijs thus teaches computing the out-of-plane distance based on time of flight and the amplitude (intensity) of the ultrasound signal.
Desjardins teaches an ultrasound system including an ultrasound probe (20) configured to determine the location of a medical instrument within the human body (15) relative to the probe (20) ([0014], [0053]). Desjardins teaches of scanning an image plane (25) with the probe (20) ([0054]). Desjardins further teaches of attaching an ultrasonic tracking device (UDT) or an acoustic sensor (instrument transducer 123) to the tip of a medical or interventional device to allow for accurate determination of the position of the medical device during an ultrasound-guided procedure, wherein the medical device may include a needle (70) or catheter ([0065-0066], [0072]). Desjardin teaches a console (65) measures time of flight to determine the position of a needle tip relative to the ultrasound imaging plane ([0067]). Desjardins teaches the estimated position of the medical device can be determined by solving a set of equations or by using a look-up table which maps time differences (time of flight) to estimate the instrument transducer’s (123) location ([0115]). Desjardins further teaches having more than two locations on the Z-axis can also assist with obtaining a location estimate, wherein the Z-axis comprises a direction perpendicular to the image plane (Fig. 1, [0089]). Desjardin thus teaches using a lookup table or model to estimate an out-of-plane position of the medical device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon with the combined teachings of De Wijs (Page 7 lines 12-25) and Desjardins ([0115]) to use a lookup table to compare time of flight and signal amplitude (intensity) to determine an out-of-plane distance of an interventional medical device such as a needle. By using a lookup table, position determination may be simplified and therefore quicker as there are less calculations to perform since a lookup table is used rather than solving a set of equations as taught by Desjardins ([0115]). It would be obvious to one of ordinary skill in the art to also include in-plane intensity/amplitude and time of flight values in the lookup table or model as the in-plane values serve as a reference point in the imaging plane for where out-of-plane distance is calculated from. By aligning or matching the signal amplitude received from the out-of-plane transducers attached to the interventional medical device with an in-plane signal amplitude, a depth and lateral position of the interventional device could be determined and displayed on the current in-plane ultrasound image, as shown by Desjardins’s Figure 2 indicated by the intersection of lines 75A and 75B. Desjardin teaches as an example, the lookup table may be generated by varying the position of the transducer in a tissue phantom ([0115]), and wherein varying the position of the transducer may include a position in which the transducer is in-plane relative to the ultrasound image.
Regarding claim 11, Vignon in view of Takeda teaches the invention as claimed above in claim 10.
Vignon teaches the invention further comprising: computing an out-of-plane distance between the ultrasound transducer and the imaging plane; and indicating the out-of-plane distance in the reconstructed image (Figs. 2A-B & 4, [0032-0034], wherein a distance between sensors 31 to imaging plane 11 is estimated and the tracked distance of the tool 30 relative to the acoustic image plane 11 is qualitatively indicated by the image navigator 80). Moreover, Vignon teaches obtaining a Z-depth coordinate which comprises having to measure time of flight and obtaining an X-azimuth coordinate which comprises having to search for a maximum detected/received intensity or amplitude. Vignon therefore teaches calculating a 2D (x-z) position of the ultrasound transducers (31) using an in-plane maximum detected intensity with time of flight ([0032]).
However, Vignon fails to teach computing the out-of-plane distance by comparing intensity of the maximum detected intensity ultrasound signal, at the time of flight of the maximum detected intensity ultrasound signal, with a model describing an expected variation of in-plane maximum detected intensity with time of flight.
De Wijs teaches a beamforming ultrasound imaging system (15), an interventional device (11), and an ultrasound probe (18) (Fig. 1, Page 6 lines 1-5). De Wijs further teaches determining a position of an interventional device relative to an image plane and attaching an ultrasound detector to the interventional device (Page 3 lines 1-8). De Wijs teaches the position of the interventional device includes an out-of-plane distance corresponding to the distance between the attached ultrasound detector and the image plane (Page 3 lines 12-17) and indicating this in the reconstructed image (Page 3 lines 27-31). De Wijs teaches a position determination unit (PDU) identifies the position of the ultrasound detector (16) based on the time delay (time of flight) of each beam and amplitude of the signals corresponding to each beam detected (Page 7 lines 12-18, Page 12 lines 20-25). De Wijs teaches the amplitude (intensity) can be modeled to vary with the range between the emitter and detector along with the out-of-plane distance (Dop) between the detector (16) and image plane (12) (Page 7 lines 20-25). De Wijs thus teaches computing the out-of-plane distance based on time of flight and the amplitude (intensity) of the ultrasound signal.
Desjardins teaches an ultrasound system including an ultrasound probe (20) configured to determine the location of a medical instrument within the human body (15) relative to the probe (20) ([0014], [0053]). Desjardins teaches of scanning an image plane (25) with the probe (20) ([0054]). Desjardins further teaches of attaching an ultrasonic tracking device (UDT) or an acoustic sensor (instrument transducer 123) to the tip of a medical or interventional device to allow for accurate determination of the position of the medical device during an ultrasound-guided procedure, wherein the medical device may include a needle (70) or catheter ([0065-0066], [0072]). Desjardin teaches a console (65) measures time of flight to determine the position of a needle tip relative to the ultrasound imaging plane ([0067]). Desjardins teaches the estimated position of the medical device can be determined by solving a set of equations or by using a look-up table which maps time differences (time of flight) to estimate the instrument transducer’s (123) location ([0115]). Desjardins further teaches having more than two locations on the Z-axis can also assist with obtaining a location estimate, wherein the Z-axis comprises a direction perpendicular to the image plane (Fig. 1, [0089]). Desjardin thus teaches using a lookup table or model to estimate an out-of-plane position of the medical device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon with the combined teachings of De Wijs (Page 7 lines 12-25) and Desjardins ([0115]) to use a lookup table to compare time of flight and signal amplitude (intensity) to determine an out-of-plane distance of an interventional medical device such as a needle. By using a lookup table, position determination may be simplified and therefore quicker as there are less calculations to perform since a lookup table is used rather than solving a set of equations as taught by Desjardins ([0115]). It would be obvious to one of ordinary skill in the art to also include in-plane intensity/amplitude and time of flight values in the lookup table or model as the in-plane values serve as a reference point in the imaging plane for where out-of-plane distance is calculated from. By aligning or matching the signal amplitude received from the out-of-plane transducers attached to the interventional medical device with an in-plane signal amplitude, a depth and lateral position of the interventional device could be determined and displayed on the current in-plane ultrasound image, as shown by Desjardins’s Figure 2 indicated by the intersection of lines 75A and 75B. Desjardin teaches as an example, the lookup table may be generated by varying the position of the transducer in a tissue phantom ([0115]), and wherein varying the position of the transducer may include a position in which the transducer is in-plane relative to the ultrasound image.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vignon (US20160324501) in view of Takeda (US20160199025), De Wijs (WO2017102369), and Desjardins (US20160038119) as applied to claim 6 above, and further in view of Stapert (WO2017108490). Vignon is cited in the IDS.
Regarding claim 7, Vignon in view of Takeda, De Wijs, and Desjardins teaches the invention as claimed above in claim 6.
Vignon further teaches wherein indicating the out-of-plane distance comprises providing a first icon at the computed position, the first icon being indicative of an X mark with a size corresponding to the out- of-plane distance (Figs 2A-B, [0006], wherein the icon comprises a white X marker). Figures 2A & 2B show the icon or marker being indicated at a lateral (x-direction) and depth (z-axis) location on the ultrasound image. Figures 1A/B and 2A/B further show the radius or size of the icon increases as it is moved closer in-plane or in a Y-direction.
However, Vignon does not teach the first icon being indicative of a circular zone.
Stapert teaches ultrasound based tracking (Title). Stapert teaches an ultrasound imaging system (Fig. 1) including an ultrasound probe (101), imaging system processor (103), interface (104), and a display (105) (Page 4 lines 16-19). Stapert further teaches a localization system (100) configured to determine the position of a medical device such as a needle (108) having an ultrasound detector attached thereto (Page 5 lines 3-6). Stapert teaches of providing an indication such as a circle or cross indicating the position of the ultrasound detector attached to the needle (108) in the 2D ultrasound image, wherein the size of the circle or marker varies with the out-of-plane distance of the ultrasound detector or medical device (Page 12 lines 22-26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon to have the icon be a circle shape as taught by Stapert (Page 12 lines 22-26). Having the icon be a circle shape may allow for better visualization of the position of the interventional medical device and surrounding tissue than an X mark because the circle may be unfilled (not solid; transparent) in the center. In contrast, the X mark as taught by Vignon (Figs 2A & 2B) is completely solid and covers the area, blocking visualization of some tissue especially shown in figure 2B.
Regarding claim 8, Vignon in view of Takeda, De Wijs, Desjardins, and Stapert teaches the invention as claimed above in claim 7.
Vignon further teaches wherein the radius is determined based on scaling the intensity of the maximum detected intensity ultrasound signal (V or SNR) to the expected in-plane maximum detected intensity (Figs. 6-8, [0032], wherein maximum received amplitude is recorded (V or SNR), [0035], wherein Vignon teaches in practice, the size of the marker is maximum when in-plane with the imaging plane 11 and minimum when the intensity/voltage/SNR is below a threshold, [0036], wherein markerSize may be monotonically increasing or decreasing or may be linear/nonlinear). Since Vignon teaches the size of the marker is maximum when in-plane with the imaging plane 11 and since the maximum detected intensity becomes the expected in-plane maximum intensity when the interventional device is in-plane with the imaging plane 11, Vignon teaches the radius is based on scaling the maximum detected intensity to the in-plane maximum intensity. Moreover, figures 6-8 show marker size scaling based on maximum voltage/SNR levels.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon (US20160324501) and Takeda (US20160199025) as applied to claim 12 above, and further in view of De Wijs (WO2017102369) and Desjardins (US20160038119). Vignon is cited in the IDS.
Regarding claim 13, Vignon in view of Takeda teaches the invention as claimed above in claim 12.
Vignon further teaches wherein the instructions that when executed by the processor cause the processor to: compute an out-of-plane distance between the ultrasound transducer (31) and the image plane (11); and indicate the out-of-plane distance in the reconstructed ultrasound image (10) (Figs. 2A-B & 4, [0032-0034], wherein a distance between sensors 31 to imaging plane 11 is estimated and the tracked distance of the tool 30 relative to the acoustic image plane 11 is qualitatively indicated by the image navigator 80).
However, Vignon fails to teach computing the out-of-plane distance by comparing the intensity of the maximum detected intensity ultrasound signal, at the time of flight of the maximum detected intensity ultrasound signal, with a model describing an expected variation of in-plane maximum detected intensity with time of flight.
De Wijs teaches a beamforming ultrasound imaging system (15), an interventional device (11), and an ultrasound probe (18) (Fig. 1, Page 6 lines 1-5). De Wijs further teaches determining a position of an interventional device relative to an image plane and attaching an ultrasound detector to the interventional device (Page 3 lines 1-8). De Wijs teaches the position of the interventional device includes an out-of-plane distance corresponding to the distance between the attached ultrasound detector and the image plane (Page 3 lines 12-17) and indicating this in the reconstructed image (Page 3 lines 27-31). De Wijs teaches a position determination unit (PDU) identifies the position of the ultrasound detector (16) based on the time delay (time of flight) of each beam and amplitude of the signals corresponding to each beam detected (Page 7 lines 12-18, Page 12 lines 20-25). De Wijs teaches the amplitude (intensity) can be modeled to vary with the range between the emitter and detector along with the out-of-plane distance (Dop) between the detector (16) and image plane (12) (Page 7 lines 20-25). De Wijs thus teaches computing the out-of-plane distance based on time of flight and the amplitude (intensity) of the ultrasound signal.
Desjardins teaches an ultrasound system including an ultrasound probe (20) configured to determine the location of a medical instrument within the human body (15) relative to the probe (20) ([0014], [0053]). Desjardins teaches of scanning an image plane (25) with the probe (20) ([0054]). Desjardins further teaches of attaching an ultrasonic tracking device (UDT) or an acoustic sensor (instrument transducer 123) to the tip of a medical or interventional device to allow for accurate determination of the position of the medical device during an ultrasound-guided procedure, wherein the medical device may include a needle (70) or catheter ([0065-0066], [0072]). Desjardin teaches a console (65) measures time of flight to determine the position of a needle tip relative to the ultrasound imaging plane ([0067]). Desjardins teaches the estimated position of the medical device can be determined by solving a set of equations or by using a look-up table which maps time differences (time of flight) to estimate the instrument transducer’s (123) location ([0115]). Desjardins further teaches having more than two locations on the Z-axis can also assist with obtaining a location estimate, wherein the Z-axis comprises a direction perpendicular to the image plane (Fig. 1, [0089]). Desjardin thus teaches using a lookup table or model to estimate an out-of-plane position of the medical device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon with the combined teachings of De Wijs (Page 7 lines 12-25) and Desjardins ([0115]) to use a lookup table to compare time of flight and signal amplitude (intensity) to determine an out-of-plane distance of an interventional medical device such as a needle. By using a lookup table, position determination may be simplified and therefore quicker as there are less calculations to perform since a lookup table is used rather than solving a set of equations as taught by Desjardins ([0115]). It would be obvious to one of ordinary skill in the art to also include in-plane intensity/amplitude and time of flight values in the lookup table or model as the in-plane values serve as a reference point in the imaging plane for where out-of-plane distance is calculated from. By aligning or matching the signal amplitude received from the out-of-plane transducers attached to the interventional medical device with an in-plane signal amplitude, a depth and lateral position of the interventional device could be determined and displayed on the current in-plane ultrasound image, as shown by Desjardins’s Figure 2 indicated by the intersection of lines 75A and 75B. Desjardin teaches as an example, the lookup table may be generated by varying the position of the transducer in a tissue phantom ([0115]), and wherein varying the position of the transducer may include a position in which the transducer is in-plane relative to the ultrasound image.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Vignon does not disclose suppressing the marker if “a rate of change of the computed position exceeds a first predetermined rate” or “an interference signal in the ultrasound signals exceeds a first predetermined value”. More particularly, Applicant argues that under broadest reasonable interpretation, “the SNR dropping below a set minimum acceptable level” is not consistent with the ordinary and customary meaning of “an interference signal in the ultrasound signals exceeds a first predetermined value” and the claims must be consistent with the interpretation that those skilled in the art would reach.
Although Examiner does not necessarily agree, since SNR having a noise component may be interpreted as an “interference signal” and those skilled in the art would recognize the similarities between an SNR dropping below a minimum acceptable level and an interference signal exceeding a predetermined value,  a new grounds of rejection has been made which now relies on Takeda (US20160199025) for teaching the limitation argued.
In an analogous ultrasound diagnosis apparatus for determining a position of an interventional device field of endeavor, Takeda teaches such a feature/limitation. Takeda teaches an ultrasound diagnosis apparatus (U) including an apparatus body (1), an ultrasound probe (2), an attachment (4) mounted to the ultrasound probe (2), and a puncture needle (3) (Fig. 1, [0047]). Takeda teaches the attachment (4) retains the puncture needle (3) ([0048]). Takeda therefore teaches an ultrasound transducer attached to an interventional device comprising a puncture needle. Takeda further teaches the apparatus body (1) includes an output display (19) (Fig. 1, [0051]). Takeda teaches an image processor (16) configured to detect and display a puncture-needle (3) ([0058]). Takeda teaches the image processor (16) includes a puncture-needle identifier (163) and an emphasis processor (164) ([0058]). Takeda teaches the emphasis processor (164) carries out processes for emphasizing the position of an identified puncture-needle (3) in a displayed image and determines the level of certainty of the identification ([0063]). Takeda teaches emphasis display of the puncture needle (3) is carried out by overlapping the emphasis display of the range where the puncture-needle (3) plausibly exists on a selected candidate line with an image used for diagnosis ([0089]). Takeda teaches when there exists a noise, the position of the noise may be mistakenly recognized as a tip position of the puncture-needle (3) and the emphasis display of the puncture-needle (3) may be an incorrect emphasis display different from a correct range (Fig. 6, [0088-0091], wherein the existence of noise comprises an interference signal above “zero” interference). Takeda then teaches as a result (thus), the emphasis display (emphasis suppression) is carried out by changing the level of emphasis in the plausible range of the puncture-needle (3) ([0091]). Takeda therefore teaches suppression of a display of an interventional device comprising a puncture-needle based on or due to the existence of noise comprising an interference signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon to suppress the emphasis/display of an interventional device based on the existence of noise as taught by Takeda ([0088-0091]). Since Vignon teaches a minimum acceptable level of SNR in order to display a position of an interventional device and Takeda teaches noise may affect the displayed position, one skilled in the art would be motivated to modify Vignon with the teachings of Takeda to further include a maximum acceptable level of noise for displaying a position of an interventional device. By modifying to include a maximum acceptable level of noise, the position of noise being mistakenly recognized as the tip of an interventional device or interfering with the identification of a position of an interventional device may be avoided as recognized by Takeda ([0091]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793